 In the Matter of THE LOGAN CLAY PRODUCTS COMPANYandUNITEDBRICK & CLAY WORKERS OF AMERICA, LOGAN LOCAL No. 899Case No. 9-R-1795.-Decided August 9,1945Messrs.Forest E. WeinrechandBarton A. Holl,of Logan,Ohio, forthe Company.Mr. William J. Leggett,of Midvale, Ohio, for the Union.Mr. Bruce C.Heath,,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Brick & Clay Workers ofAmerica, Logan Local No. 899, herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of The Logan Clay Products Company, Logan, Ohio,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before James A.Shaw, Trial Examiner. Said hearing was held at Logan, Ohio, onMay 29, 1945.The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed. 'All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYThe Logan Clay Products Company is an Ohio corporation withits office and principal place of business located in Logan, Ohio.TheCompany is engaged in the manufacture, sale, and distribution of claysewer and drain pipes.Virtually all of its raw materials are obtainedfrom its own clay and coal mines.During the year 1943, it manufac-63 N. L. R. B., No. 37.245 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDtured products valued at in excess of $300,000, of which more than75 percent was shipped to points outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Brick & Clay Workers of America, Logan Local No. 899,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.'III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning.of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all production and-maintenance employeesin the Company's plant, including employees working in the clay mines,but excluding construction employees and clerical and supervisoryemployees.The Company does not generally oppose the compositionof the unit but contends that construction employees should be includedwithin the unit.Construction employees:The Company has five semi-skilled em-ployees who are engaged in a remodeling program now in progress.The Union seeks their exclusion; the Company would include themwithin the unit.The evidence establishes that these employees are un-der the supervision of the maintenance foreman and in some instancesthey come under the direction of the production foreman.They havethe same hours and.working conditibns as the other production andmaintenance employees, and all of their time is spent in making re-pairs and working on the Company's remodeling plans,None of themare skilled and their work is essentially that of maintenance employeeswhom the Board customarily includes within a plant-wide unit.Weshall include them.3we find contrary to the contention of the Company that the Union is a labor organiza-tion within the meaning of the Act.2 The Field Examiner reported that the Union submitted 66 application cards ; that thenames of 64 persons appearing on the cards were listedon the Company's pay roll ofApril 25, 1945,which contained the names of 151 employees in the appropriate unit ; andthat the cards were dated 1 in January,5 in April,and 58 in May 1945. THE LOGAN CLAY PRODUCTS COMPANY247We find that all production and maintenance employees, and theemployees of the Company's clay mines, but excluding clerical, assist-ant supervisors, supervisors, and all or any other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.The Company employs part-time students who work regularly afterschool and on Saturdays and during their summer vacation. Theyhave the same working conditions, rates of pay, and work regularlyapproximately 30 hours per week. Inasmuch as they are regular part-time employees, we shall permit them to participate in the election.'While the Company made no formal motion at the hearing thatthe election be postponed, counsel for the Company stated that it didnot desire an election at this time because it has 46 former em-ployees in the armed services, and that it would be unfair to deprivethem of their right to vote.To grant such a request would deny tothose presently employed their right to choose a current representativeand bargain collectively which is insured to them by the Act.How-ever, as we have had occasion to state in prior cases involving thisissue, when it is demonstrated that service men in sufficient numbershave returned to their employment and comprise a substantial per-centage of the employees in the appropriate unit for which we havecertified a bargaining representative, the Board will entertain a newpetition for investigation and certification of a bargaining agent."DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Logan ClayMatter of Borg-Warner Corp.,61 N. L. R. B. 1178.SeeMatter of Mane Safety ApplianceCo., 55 N. L. R B. 1190. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDProducts Company, Logan, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Ar-ticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause, andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedBrick & Clay Workers of America, Logan Local No. 899, for the pur-poses of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.